Title: To Thomas Jefferson from Gouverneur Morris, 20 May 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Sain port near Paris 20 May 1793

I have the Honor to transmit herewith the copy of mine (No. 29) of the nineteenth of last Month. You will see by the Gazettes the State of Affairs as given to the Public but much Allowance must be made, as I have already had occasion to mention. It is however clear that the greater Part of those Troops which adhered to Dumouriez have return’d to their Country and many to their Standards. It is evident also that the Prince de Cobourg’s Conduct in holding out again the old Constitution has been disapprov’d of by his Masters and their Associates, since he has found it proper to recall that Proclamation; but whether for what is there said as to the Government or as to the Territory of France may admit of Doubt: perhaps there may be a little of both in the objections made against it. The Delay to be noticed in the Operations of the Allied Armies proves in my Opinion two important Facts. One that they mean to leave as little as possible to Chance and therefore wait the Arrival of all their Forces and the other that the original Plans of the Campaign are to be steadily pursued. Hence I infer that the supposed Disunion mention’d in my last does not exist in any essential Degree. It seems that the Austrian Artillery was not come up untill very lately so as to open the Trenches against Condé which hitherto has been rather invested than beseiged. It seems also that the Hanoverian Troops have come on so slowly as to have given every advantage to the french Armies in Holland if the Successes of the Prince de Cobourg in Flanders had not rendered the proposed Invasion abortive. However the Period  being now arriv’d about which it might reasonably be expected that the Weather would permit of offensive Operations and the Country afford Resources to the Cavalry of the Armies we shall soon know somewhat of the comparative Strength of Parties. On the northern Frontier they have to beseige not only Conde but Valenciennes Bouchain and Cambray in order to open a Road in the direct Line of Advance besides which it would seem that they want Douay and Arras on the Right with Bavay and Maubeuge on the left to cover their Flanks. Hence results the Formation of seven Seiges after Condé in order to open the Road fairly to Paris while on the Sea Coast they would want only Dunquerque and Calais after which they might march securely along the Coast taking Possession of the Ports and erecting slight Works to cover their Retreat should Retreat become necessary. I am persuaded therefore that the main Efforts will be made still in that last Direction, unless Intelligences are established in the Towns on the other Route. I learn, but on slender Authority, that the Citizens of Valenciennes and the regular Troops are not dispos’d to resist. The Militia or Volontaires are however well determind. I know that the Government are very apprehensive as to Normandy, and I still beleive in a descent there, and consequent Revolt. You will have seen that the Insurgents on the Southwest of the Loire have had hitherto very great Success altho the Gazettes have teemed with Accounts of the victories obtaind over them. That they have hitherto receivd no Succor from abroad confirms me in the Opinion that the main Blow is to be struck on the Side of Normandy, unless indeed the Enemies of France are absolutely blind. I learn that the Army of Biron has suffered very severely in the Defeats, all published as Victories gaind over the Piedmontese. However as yet the french Territory (notwithstanding the numerous Foes) remains untouchd, though on all Sides greatly menaced.
Enclosed you have Copies of my Letters of the twenty eighth of April and fourteenth Instant to Mr. Lebrun the Minister of foreign Affairs, with that of his Answer of the seventeenth and my Reply of to Day. These Pieces require no Comment. With sincere Esteem & Respect I have the Honor to be Dear Sir your obedient Servant

Gouv Morris

